Citation Nr: 1721451	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active military service from September 1988 to August 1992. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for a foot disorder. In September 2013, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file. The Board remanded the appeal in November 2014 for further development; the appeal has now returned to the Board.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's foot disorder is not related to service or any incident of service, and did not manifest within one year of service.


CONCLUSION OF LAW

A chronic foot disorder was not incurred in or aggravated by active military service, nor may its incurrence or aggravation be presumed. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-Connection Claim

The Veteran is alleging entitlement to service connection for a foot disorder.

Service connection is granted for disability resulting from disease or injury incurred in, or aggravated by, active military, naval, or air service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - which is the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value; accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding this claim of entitlement to service connection for a foot disorder, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends that since his sports and marching injuries during service, he has endured continuous foot pain, manifesting in his current foot disorder.

The evidence establishes a current disability. A current foot disorder was established by the January 2015 VA Compensation & Pension (C&P) examination, diagnosed as pronation of the arches, hallux valgus, Taylor bunions, arthritis, and plantar fasciitis. Post-service treatment records also document ongoing complaints and treatment for foot pain dating since July 2009.

An in-service injury is also demonstrated. Service treatment records (STRs) document multiple minor foot injuries and complaints. The Veteran was diagnosed with metatarsalgia of his left foot after a basketball injury in 1990, and tendonitis of his right foot after another injury in 1991, both during active duty service.

With respect to the third element of service connection, a nexus or link between the current foot disorder and active duty, service and post-service records do not support the claim. STRs do not document any chronic foot disorders, and while the Veteran was treated for acute foot injuries during service, such issues were treated and resolved. The earliest evidence of complaints or findings specifically pertaining to the current foot disorder, post-service, dates from July 2009, 17 years after the Veteran's discharge, when the Veteran complained of "recent" foot pain. VA examiners in September 2009 and January 2015 provided opinions against the claim. The January 2015 VA examiner stated that the Veteran's foot disorder was less likely than not to have been caused by any incident during service. The examiner's rationale was that the foot-related medical events in service were solely acute and resolved by treatment; and that medical records during service, as well as VA treatment records between the Veteran's discharge in 1992 and the September 2009 VA examination, were silent for any complaints or treatment of the current foot disorder. Finally, the examiner maintained that the Veteran's foot diagnoses during service do not relate anatomically to his current foot disorder.

The Board places a great deal of probative weight on the January 2015 VA opinion, as it is competent evidence regarding the etiology of the Veteran's foot disorder. The examiners considered the Veteran's entire history when rendering the unfavorable opinions, including both the documented medical history in the record, as well as the Veteran's lay statements; the opinion is well-reasoned, and based on sound medical principles. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, all competent evidence weighs against an entitlement for direct service connection for the Veteran's foot disorder

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. In this case, arthritis was first identified through a July 2011 X-ray associated with the Veteran's VA Medical Center (VAMC) podiatry treatment. In addition, the January 2015 VA examiner noted the presence of arthritis on a foot X-ray dated in 2009, more than 17 years after the Veteran's period of active service. Therefore, service connection on a presumptive basis for a chronic disease is not warranted. 38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The Veteran's arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous foot pain since service are a sufficient basis for an award of service connection. 

The Veteran contends that he experienced the onset of foot pain during service that has continued to the present day. Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995). Once evidence is determined competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Board finds that the Veteran's reports of continuous symptoms of foot pain since service are not credible in light of the contents of the service and post-service treatment record. As noted above, service and post-service treatment records are negative for any injuries or complaints specific to foot pain which were not treated and resolved. There is also no documented treatment for foot complaints until almost two decades after the Veteran's separation from active duty. The contents of the medical records are therefore not consistent with the Veteran's lay reports of continuous symptoms of foot pain since service.  

The Board also finds that the Veteran's lay statements are inconsistent with each other. For example, when the Veteran first registered complaint of foot pain after service during the July 2009 VAMC appointment, the foot pain upon weight bearing that he complained of was described as "recent." Moreover, during a November 2010 VA examination for his knee, the Veteran described injury during basketball; sports activity would seem inconsistent for a patient with continuous foot pain. At the same time, during VAMC treatment in 2011, after the Veteran's claim was already filed, the Veteran described the onset of his foot pain as during basic training. In short, the Veteran has provided differing accounts for the cause and onset of his disability with a distinct difference between those provided in the context of receiving contemporaneous medical care and those provided in pursuit of a claim for compensation. Due to the inconsistency of the Veteran's reported history with the other lay and medical evidence of record, the Board finds that his statements regarding continuous foot pain symptoms since service are not credible. 

The Board has also considered the Veteran's statements connecting his current chronic foot disorder to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence. See Jan431471743dreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Therefore, the Board finds that service connection for the Veteran's foot disorder must be denied, as the preponderance of the evidence is against a finding that the disability is related to active service. Indeed, there is no competent, credible evidence linking the Veteran's current foot disorder to any incident of active service. There is additionally no competent evidence which indicates that the Veteran had arthritis within one year of active service.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107 (b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

Here, to this end, the Veteran was provided this required notice and information in a July 2009 letter prior to initially adjudicating his claim in the November 2009 rating decision at issue, i.e. in the preferred sequence. Pelegrini, 18 Vet. App. at 120-21. The Veteran has not alleged any notice deficiency during the processing or adjudication of this claim, and certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing this claim, such as by obtaining all potentially relevant records, and providing an examination or obtaining a medical opinion, when necessary to make a decision on the claim. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claim. To satisfy this additional obligation, the Veteran's STRs and service personnel records (SPRs), VA records, and lay statements have been obtained and associated with his file for consideration.

This claim was previously remanded by the Board in November 2014 to provide the Veteran with a new VA examination, to adequately address the Veteran's past diagnoses of Taylor's bunions and metatarsalgia. The Veteran was provided with another VA examination in January 2015 per the remand, and the examiner provided a negative nexus opinion. The January 2015 opinion is responsive to the determinative issue of causation; the opinion contains the required explanatory rationale, which is where most of the probative value of a medical opinion is derived. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Consequently, the Board finds that there has been substantial compliance with these remand directives. See Stegall, 11 Vet. App. at 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Entitlement to service connection for a foot disorder is denied.



____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


